Opinion issued December 11, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00657-CR
                            ———————————
                       TERRI LYNN DAVIS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Case No. 1428302


                          MEMORANDUM OPINION

      On October 21, 2014, appellant, Terri Lynn Davis, filed a motion to dismiss

this appeal. The motion to dismiss complies with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued in this case. See TEX. R. APP. P.

42.2(a), (b). Accordingly, we grant the motion and dismiss the appeal. The Clerk is
directed to issue the mandate immediately. See TEX. R. APP. P. 18.1(c). We dismiss

any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2